Citation Nr: 1125133	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-48 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to an herbicide agent.  

2.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and G.W.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2011, the Veteran testified at a hearing before the Board at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The objective evidence of record does not show that the Veteran served on the land mass of the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, and there is no evidence that the Veteran was otherwise exposed to herbicides during his active duty service.  

2.  The Veteran's current coronary artery disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.

3.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.  



CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision herein poses no risk of prejudice to the Veteran.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's May 2009 letter advised the Veteran of the foregoing elements of the notice requirements concerning the issue of his entitlement to service connection for coronary artery disease.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has not provided the Veteran with an VA examination to determine the etiology of any coronary artery disease found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical evidence of record shows that the Veteran currently has coronary artery disease.  The coronary artery disease was not manifest until 2000, approximately 35 years after the Veteran's separation from service, and there is no indication that the disability may be associated with the Veteran's service.  The Veteran claims service connection primarily on the basis of presumptions based on exposure to an herbicide agent during service.  However, as discussed below, the evidence does not show that he was exposed to an herbicide agent.  Therefore, no examination is needed.  See McLendon, 20 Vet. App. at 81.  

Finally, the Veteran was provided with a hearing before the Board in May 2011.  VA's regulations impose upon the Board a duty to suggest to the Veteran the submission of possibly overlooked evidence at any Board hearing held, irrespective of any notice letter that may have been sent to the appellant pursuant to 38 U.S.C.A. § 5103(a).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  This duty is met in this case.  During this hearing, the Board explained the type of evidence required to substantiate the Veteran's claim of service connection for coronary artery disease.  Thus, to the extent possible, the submission of overlooked evidence was suggested by the Board.  Moreover, to the extent this duty may not have been met, there was no prejudice to the Veteran by this error, as there is no indication that the Veteran had any additional information to submit at that time.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss and arteriosclerotic heart disease, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Coronary artery disease

In addition to the above criteria, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Coronary artery disease is among the diseases that are deemed associated with herbicide exposure under VA law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309; 75 Fed. Reg. 53202 (August 31, 2010).  

The Veteran served in the Navy, onboard the USS DUNCAN from November 1963 to July 1965.  A November 2010 information response from the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that the USS DUNCAN was in the official waters of the Republic of Vietnam in April and May 1964 (prior to the beginning of the Vietnam era in August 1964).  The JSRRC response does not provide any information that demonstrates that the Veteran personally set foot in the Republic of Vietnam.  The JSRRC's response states that the USS DUNCAN participated in Operation Backpack off the southern coast of Taiwan in March 1964; the USS DUNCAN participated in Operation Crazy Horse in April 1964.  The report states that the ship's history and deck logs do not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  

The Veteran has also submitted copies of a ship's history for the USS DUNCAN.  Those histories do not provide any other information about the ship entering any port in the Republic of Vietnam while the Veteran was aboard, nor do they provide any information that demonstrates that the Veteran personally set foot in the Republic of Vietnam.  The Veteran's available service personnel records do not indicate that he was ever on leave or otherwise absent from the ship during any of the periods when it was in the waters of Vietnam.  The Veteran's service medical records do not include any entries from Vietnam, nor any injuries or complaints that would indicate presence in Vietnam.  

Most significantly, the Veteran's own hearing testimony does not demonstrate that he ever set foot in Vietnam during the Vietnam era.  He testified at a hearing before the Board in May 2011 that he was on a ship that went up the Saigon River and that he stepped onto land in Vietnam, but that "it was before Vietnam started ... before they started using Agent Orange."  Accordingly, the Board finds that the evidence does not demonstrate that he set foot in the Republic of Vietnam during the Vietnam era.  

At his hearing, the Veteran also indicated that he believed that his presence on board a vessel in the "blue water Navy" less than a mile off the coast of Vietnam met the requirement for being "in Vietnam."  

However, service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Moreover, the information from the JSRRC indicates that the USS DUNCAN was in the waters off Vietnam prior to the Vietnam era.  Accordingly, the preponderance of the evidence of record does not show that the Veteran ever served within Vietnam as defined by VA for the purposes of determining presumptive exposure to an herbicide agent.  He is not therefore presumed under 38 U.S.C.A. § 1116(f), to have been exposed to herbicide agents, to include Agent Orange.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran has not pointed to any evidence indicating that he was in fact exposed to an herbicide agent during service.  Further, in a May 2009 memorandum, the JSRRC stated that, in the course of its research efforts, it had found no evidence that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The memorandum states that, additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

Finally, the Veteran has not presented any evidence showing that he was exposed to herbicides during service.  Therefore, the Board finds that the evidence does not show that the Veteran was in fact exposed to an herbicide agent during service.  Accordingly, service connection for coronary artery disease cannot be presumed as due to exposure to an herbicide agent.  

The Veteran's service treatment records, including the report of his separation examination, are silent for any heart complaints or clinical findings or a diagnosis of coronary artery disease.  

The post-service treatment records indicate that coronary artery disease, or arteriosclerotic heart disease, was not suspected or diagnosed until a stress test was conducted in early 2000, more than three decades after the Veteran's separation from service.  Therefore, service connection cannot be presumed for the Veteran's coronary artery disease as a chronic disease, since it was not first manifest to a compensable degree within one year after his separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no evidence that any examiner has related the Veteran's current coronary artery disease to service.  

Therefore, the criteria are not met for service connection for coronary artery disease on the basis of direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Accordingly, there is no competent evidence of record that relates the Veteran's currently diagnosed coronary artery disease to military service.  As such, service connection for coronary artery disease is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show that the Veteran served in Vietnam during the Vietnam era as defined by VA for the purposes of determining presumptive exposure to an herbicide agent and there is no competent evidence of record that relates the Veteran's currently diagnosed coronary artery disease to military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the Veteran served on active duty in the Navy from June 1962 to July 1965.  The records show that he was assigned to the USS Duncan, a destroyer.  

The medical evidence includes the report of a private audiogram dated in January 2008.  The report is in graphical format, but shows the following pure tone data: 


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
20
10
20
60
60
Left
20
25
40
60
55

Speech audiometry revealed speech discrimination ability of 82 percent in the right ear and of 86 percent in the left ear, although the report does not indicate whether the examiner used the Maryland CNC word list.  

Those data meet the criteria for a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records are silent for any complaints or clinical findings regarding hearing loss in either ear.  The report of his separation examination in July 1965 notes that the Veteran's hearing was 15/15 in each ear to both whispered and spoken voice.  

At his hearing, the Veteran testified that his duties included helping man his ship's five-inch guns during firing practice.  He did not recall whether the ship ever participated in shore bombardment.  The Veteran also testified that he experienced ringing in his ears and reduced hearing during service following the firing drills, and he and his wife both testified that he had had significant difficulty hearing the television as well as understanding ordinary conversation beginning right after his separation from service.  

Internet records and information received from the U.S. Army & Joint Services Records Research Center (JSRRC) confirm that the USS Duncan participated in live fire exercises both before and after the period during which the Veteran served on board the ship.  It is reasonable to assume that the ship likewise did so while the Veteran was on board, as he testified at his hearing.  

Further, the Board finds the Veteran's and his wife's testimony at the Board hearing to be credible.  Although the record does not show that the Veteran participated in combat with the enemy or that hearing loss or any hearing difficulty was noted during service, the Board finds that the evidence of record reasonably shows that the Veteran sustained acoustic trauma during service and that he developed at least temporary hearing loss during service.  Moreover, although there is no documented medical evidence of bilateral hearing loss until more than four decades after the Veteran's separation from service, the hearing testimony concerning continuity of symptomatology since service is also credible.  

Accordingly, the Board finds that the evidence shows that the Veteran sustained an injury during service (acoustic trauma), that he currently has a bilateral hearing loss disability, and that his current hearing loss is reasonably related to the acoustic trauma during service.  

Therefore, affording the Veteran the benefit of the doubt, see 38 U.S.C.A. § 5107(b), the Board finds that all of the criteria for service connection for bilateral hearing loss have been met.  Accordingly, service connection for bilateral hearing loss is granted.  


ORDER

Service connection for coronary artery disease, to include as due to exposure to an herbicide agent, is denied.  

Service connection for bilateral hearing loss is granted.  


______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


